Citation Nr: 1808374	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a neck condition, to include as secondary to service-connected shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 2005 to June 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was later transferred to the Louisville, Kentucky RO (Agency of Original Jurisdiction (AOJ)).

In August 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that additional development on the claims for service connection for neck disability is warranted.

 During the August 2017 hearing, the Veteran testified that she underwent an MRI scan for her claimed neck condition in or around 2013-14 at the VA medical facility in Cincinnati, Ohio.  See Board Hearing Transcript, pgs. 6-7.  The Veteran indicated that the records for this diagnostic procedure may be relevant to her claim on appeal.  Cincinnati VA medical center records, dated February 2013, refer to a cervical spine MRI performed on January 25, 2013; however the January 2013 MRI is not part of the claims file.  On remand, the AOJ should attempt to obtain records pertaining to this procedure.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran and her representative as necessary, identify any outstanding records of pertinent medical treatment from VA health care providers referable to the treatment of the Veteran's claimed neck condition.  Attempts to obtain this information should be documented in the record.  In particular, attempt to obtain the following:

* a post-service cervical spine MRI report, dated on or around January 25, 2013, from the Cincinnati VA Medical Center (VAMC);
* any outstanding cervical spine MRI reports, dated in 2013 and 2014, from the Cincinnati VAMC; and
* any outstanding VA treatment records since July 2014.

In seeking to obtain relevant outstanding medical records, the AOJ should take into consideration requesting a search under the Veteran's previous last names (including Nussbaum). 

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

